Title: Thomas Jefferson to LeRoy, Bayard & Company, 21 February 1819
From: Jefferson, Thomas
To: LeRoy, Bayard & Company


          
            Messrs LeRoy & Bayard
            Monticello Feb. 21. 19.
          
          I have been unfortunate the last two years in the produce of my farms, and when the seasons fail us the farmer has no other resource. the circumstances too which have lately disturbed the operations of the banks reach even those who do not use that res recourse, by the pressure it brings on them from those who do. the payment of my last instalment to the house of my friends Van Staphorsts and Hubard, due in the month of May next, would by these circumstances be rendered very difficult, if I could accomplish it at all. I have therefore hoped that the same friendly motives which produced and continued the original accomodation might induce a continuation, for another year, of this last portion of the loan, on my paying up the interest to the commencement of the present year. to ask this indulgence therefore, and on that condition is the object of the present letter, which is written thus early to lessen the inconvenience which that might arise from a later application for this indulgence, which will be recieved thankfully as a kind & friendly accomodation. I pray you to be assured of my great esteem & respect.
          
            Th: Jefferson
          
        